              Case 18-10601-MFW               Doc 2961-1          Filed 09/02/20        Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------- x
                                                              :
                                                              :         Chapter 11
THE WEINSTEIN COMPANY HOLDINGS                                :
LLC, et al.,                                                  :         Case No. 18-10601 (MFW)
                                                              :
                                  Debtors.1                   :         (Jointly Administered)
                                                              :
                                                              :          Obj. Deadline: Sept. 22, 2020 at 4:00 p.m. (ET)
------------------------------------------------------------- x

                                     NOTICE OF FEE APPLICATION

         PLEASE TAKE NOTICE that Richards, Layton & Finger, P.A. (the “Applicant”) has

today filed the attached Twenty-Eighth Monthly Application of Richards, Layton & Finger, P.A.

for Allowance of Compensation for Services Rendered and for Reimbursement of Expenses as Co-

Counsel to the Debtors and Debtors in Possession for the Period from July 1, 2020 Through July

31, 2020 (the “Application”) with the United States Bankruptcy Court for the District of Delaware

(the “Bankruptcy Court”).

         PLEASE TAKE FURTHER NOTICE that objections, if any, to the Application must be

made in accordance with the Order Establishing Procedures for Interim Compensation and

Reimbursement of Expenses of Professionals, dated April 17, 2018 [Docket No. 247] (the

“Interim Compensation Order”), and must be filed with the Clerk of the Bankruptcy Court, 824

North Market Street, Wilmington, Delaware 19801, and be served upon and received by: the

(i) Debtors, 3 Times Square, 9th Floor, New York, New York 10036 (Attn: Robert Del Genio);

(ii) counsel to the Debtors, (a) Cravath, Swaine & Moore LLP, Worldwide Plaza, 825 Eighth


1
  The last four digits of The Weinstein Company Holdings LLC's federal tax identification number are (3837). The
mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York
10013. Due to the large number of debtors in these cases, which are being jointly administered for procedural
purposes only, a complete list of the Debtors and the last four digits of their federal tax identification numbers is not
provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims and
noticing agent at http://dm.epiq11.com/twc.
RLF1 23926592v.1
              Case 18-10601-MFW       Doc 2961-1      Filed 09/02/20    Page 2 of 3




Avenue, New York, New York 10019 (Attn: Paul H. Zumbro, Esq.); and (b) Richards, Layton &

Finger, P.A., One Rodney Square, 920 North King Street, Wilmington, Delaware 19801 (Attn:

Mark D. Collins, Esq. and Paul N. Heath, Esq.); (iii) the Office of the United States Trustee, 844

King Street, Suite 2207, Lockbox 35, Wilmington, Delaware 19801 (Attn: Jane Leamy, Esq. and

Hannah M. McCollum, Esq.); (iv) (a) Sidley Austin LLP, 555 West Fifth Street, Los Angeles,

California 90013 (Attn: Jennifer C. Hagle, Esq.), counsel to the DIP Agent and the Pre-Petition

Agent; and (b) Young Conaway Stargatt & Taylor, LLP, Rodney Square, 1000 North King Street,

Wilmington, Delaware 19801, (Attn: Sean Beach, Esq.), co-counsel to the DIP Agent and the Pre-

Petition Agent; and (v) (a) Pachulski Stang Ziehl & Jones LLP, 10100 Santa Monica Boulevard,

13th Floor, Los Angeles, CA 90067 (Attn: James I. Stang, Esq., jstang@pszjlaw.com), counsel to

the Committee; and (b) Pachulski Stang Ziehl & Jones LLP, 919 N. Market Street, 17th Floor,

Wilmington, DE 19801 (Attn: Bradford J. Sandler, Esq., bsandler@pszjlaw.com), counsel to the

Committee, on or before September 22, 2020 at 4:00 p.m. (ET) (the “Objection Deadline”).

         PLEASE TAKE FURTHER NOTICE that if no objections to the Application are filed,

served and received prior to the Objection Deadline, the Applicant may file a certification of no

objection with the Bankruptcy Court, after which the Debtors shall be authorized by the Interim

Compensation Order to pay the Applicant an amount equal to 80% of the fees and 100% of the

expenses requested in its Application without the need for further order of the Bankruptcy Court.

         PLEASE TAKE FURTHER NOTICE that if an objection to the Application is filed, served

and received prior to the Objection Deadline, the Debtors shall be authorized by the Interim

Compensation Order to pay the Applicant 80% of the fees and 100% of the expenses requested in

the Application not subject to such objection without the need for further order of the Bankruptcy

Court.


                                            2
RLF1 23926592v.1
              Case 18-10601-MFW   Doc 2961-1      Filed 09/02/20    Page 3 of 3




Dated: September 2, 2020
       Wilmington, Delaware
                                  /s/ David T. Queroli
                                  RICHARDS, LAYTON & FINGER, P.A.
                                  Mark D. Collins (No. 2981)
                                  Paul N. Heath (No. 3704)
                                  Zachary I. Shapiro (No. 5103)
                                  Brett M. Haywood (No. 6166)
                                  David T. Queroli (No. 6318)
                                  One Rodney Square
                                  920 North King Street
                                  Wilmington, Delaware 19801
                                  Telephone: (302) 651-7700
                                  Facsimile: (302) 651-7701
                                  Email: queroli@rlf.com

                                  - and -

                                  CRAVATH, SWAINE & MOORE LLP
                                  Paul H. Zumbro (admitted pro hac vice)
                                  George E. Zobitz (admitted pro hac vice)
                                  Karin A. DeMasi (admitted pro hac vice)
                                  Worldwide Plaza
                                  825 Eighth Avenue
                                  New York, New York 10019
                                  Telephone: (212) 474-1000
                                  Facsimile: (212) 474-3700

                                  Attorneys for the Debtors and Debtors in Possession




                                            3
RLF1 23926592v.1
